UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Core Equity Fund Dreyfus Floating Rate Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2017 (Unaudited) Common Stocks - 98.9% Shares Value ($) Banks - 4.4% JPMorgan Chase & Co. 65,825 5,407,524 Wells Fargo & Co. 52,050 2,661,837 Capital Goods - 1.1% United Technologies 16,575 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 42,520 Consumer Services - 1.5% McDonald's 17,650 Diversified Financials - 8.1% American Express 36,700 2,823,698 BlackRock 12,000 4,910,880 Intercontinental Exchange 41,175 2,478,323 S&P Global 17,275 2,467,043 State Street 28,100 2,289,026 Energy - 8.1% Chevron 42,050 4,351,334 ConocoPhillips 60,000 2,681,400 Exxon Mobil 69,035 5,557,317 Occidental Petroleum 39,300 2,315,949 Food & Staples Retailing - 1.3% Walgreens Boots Alliance 29,600 Food, Beverage & Tobacco - 20.7% Altria Group 95,700 7,219,608 Anheuser-Busch InBev, ADR 14,100 a 1,648,995 Coca-Cola 122,225 5,557,571 Constellation Brands, Cl. A 9,650 1,763,538 Nestle, ADR 55,880 4,758,741 PepsiCo 32,575 3,807,040 Philip Morris International 111,050 13,303,790 Health Care Equipment & Services - 3.3% Abbott Laboratories 56,050 2,559,243 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Health Care Equipment & Services - 3.3% (continued) Intuitive Surgical 1,500 b 1,372,020 UnitedHealth Group 11,700 2,049,606 Household & Personal Products - 3.2% Estee Lauder, Cl. A 40,175 3,782,074 Procter & Gamble 24,575 2,164,812 Insurance - 3.1% Chubb 39,750 Materials - 1.6% Praxair 22,375 Media - 6.1% Comcast, Cl. A 121,250 5,054,913 Twenty-First Century Fox, Cl. A 77,475 2,101,122 Walt Disney 38,050 4,107,117 Pharmaceuticals, Biotechnology & Life Sciences - 6.1% AbbVie 39,550 2,611,091 Celgene 13,325 b 1,524,513 Novo Nordisk, ADR 79,075 3,350,408 Roche Holding, ADR 110,250 3,790,395 Semiconductors & Semiconductor Equipment - 4.1% ASML Holding 17,400 2,296,626 Texas Instruments 64,350 5,308,231 Software & Services - 16.1% Alphabet, Cl. C 6,780 b 6,541,751 Automatic Data Processing 10,085 1,032,401 Facebook, Cl. A 57,275 b 8,674,871 Microsoft 110,130 7,691,479 Oracle 15,500 703,545 VeriSign 5,625 a,b 507,150 Visa, Cl. A 46,500 4,428,195 Technology Hardware & Equipment - 5.7% Apple 69,175 Transportation - 3.2% Canadian Pacific Railway 19,500 3,085,485 Common Stocks - 98.9% (continued) Shares Value ($) Transportation - 3.2% (continued) Union Pacific 25,425 2,804,378 Total Common Stocks (cost $85,803,929) Other Investment - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,597,612) 1,597,612 c Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,895,861) 1,895,861 c Total Investments (cost $89,297,402) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $1,857,905 and the value of the collateral held by the fund was $1,895,861. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.7 Software & Services 16.1 Diversified Financials 8.1 Energy 8.1 Pharmaceuticals, Biotechnology & Life Sciences 6.1 Media 6.1 Technology Hardware & Equipment 5.7 Banks 4.4 Semiconductors & Semiconductor Equipment 4.1 Health Care Equipment & Services 3.3 Household & Personal Products 3.2 Transportation 3.2 Insurance 3.1 Money Market Investments 1.9 Materials 1.6 Consumer Services 1.5 Food & Staples Retailing 1.3 Consumer Durables & Apparel 1.2 Capital Goods 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 163,158,106 - - Equity Securities— Foreign Common Stocks † 18,930,650 - - Registered Investment Companies 3,493,473 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $96,284,827, consisting of $96,618,309 gross unrealized appreciation and $333,482 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 9.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates - .3% Octagon Investment Partners 27, Ser. 2016-1A, Cl. E 8.12 7/15/27 750,000 b,c 759,321 Sound Point Clo XII, Ser. 2016-2A, Cl. E 7.43 10/20/28 2,000,000 b,c 2,000,928 Automotive - .8% Federal Mogul, Sr. Scd. Bonds EUR 4.88 4/15/24 4,400,000 b 4,970,197 IHO Verwaltungs, Sr. Scd. Bonds 4.13 9/15/21 2,000,000 c 2,047,500 Cable & Satellite Television - 1.2% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 2,550,000 c 2,719,575 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 1,200,000 1,253,616 GLP Capital LP / GLP Financing II, Gtd. Notes 4.88 11/1/20 1,200,000 1,278,000 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 4,825,000 c 5,060,219 Collateralized Loan Obligations - 1.0% ALM, Ser. 2015-12A, Cl. D 6.52 4/16/27 1,000,000 b,c 994,972 Arrowpoint, Ser. 2015-4A, Cl. D 5.52 4/18/27 2,000,000 b,c 2,026,906 Cadogan Square, Ser.1, Cl. E EUR 4.56 2/1/22 800,000 b 899,498 Highbridge Loan Management, Ser. 6A-2015, Cl. E2 7.26 5/5/27 1,000,000 b,c 1,000,784 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.32 2/5/26 831,699 b 936,204 Neuberger Berman, Ser. 2016-21A, Cl. D 5.98 4/20/27 1,500,000 b,c 1,517,898 York, Ser. 2014-1A, Cl. E 6.49 1/22/27 1,500,000 b,c 1,443,310 Consumer Discretionary - .8% American Axle & MFG, Gtd. Notes 6.25 4/1/25 2,450,000 c 2,431,625 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 2,000,000 c 2,193,760 William Lyon Homes, Gtd. Notes 5.88 1/31/25 2,000,000 c 2,070,000 Containers & Glass Products - .2% Ardagh Packaging Finance, Sr. Scd. Notes 4.43 5/15/21 1,750,000 b,c STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 9.2% (continued) Rate (%) Date Amount ($) a Value ($) Electronics & Electrical Equipment - .3% Diamond 1 Finance, Sr. Scd. Notes 4.42 6/15/21 2,200,000 c Energy - .2% CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 1,860,000 Financials - 1.5% Icahn Enterprises, Sr. Unscd. Notes 6.25 2/1/22 4,800,000 c 5,010,000 Ladder Capital Finance Holdings, Sr. Unscd. Notes 5.25 3/15/22 2,475,000 c 2,546,156 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 2,630,000 c 2,776,294 Park Aerospace Holdings, Sr. Unscd. Notes 5.25 8/15/22 370,000 c 389,656 Quicken Loans, Gtd. Notes 5.75 5/1/25 2,000,000 c 2,012,500 Food & Drug Retail - .2% Rite Aid, Gtd. Notes 6.75 6/15/21 1,500,000 Health Care - .4% HCA, Sr. Scd. Notes 3.75 3/15/19 375,000 383,906 Tenet Healthcare, Sr. Scd. Bonds 4.63 6/15/20 2,500,000 b 2,531,250 Valeant Pharmaceuticals, Sr. Scd. Notes 6.50 3/15/22 800,000 c 841,840 Lodging & Casinos - .1% MGM Resorts International, Gtd. Notes 6.63 12/15/21 1,000,000 Materials - .6% ARD Finance, Sr. Scd. Notes 7.13 9/15/23 3,000,000 3,135,600 Chemours, Gtd. Notes 7.00 5/15/25 2,000,000 2,225,000 Radio & Television - .5% DISH DBS, Gtd. Notes 5.13 5/1/20 4,000,000 Telecommunications - 1.1% Sprint, Gtd. Notes 7.88 9/15/23 5,200,000 6,025,500 T-Mobile USA, Gtd. Notes 5.13 4/15/25 2,800,000 2,926,308 Total Bonds and Notes (cost $77,611,735) Floating Rate Loan Interests - 83.7% Aerospace & Defense - 1.0% American Airlines, 2015 Term Loan 3.90 10/10/21 1,960,000 b 1,965,361 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Aerospace & Defense - 1.0% (continued) Consolidated Precision Products, First Lien Term B-3 Loan 4.65 12/28/19 974,524 b 926,104 Engility, Tranche B-1 Term Loan 4.43 8/4/20 308,750 b 311,683 Engility, Tranche B-2 Term Loan 4.93 8/4/23 331,434 b 335,474 SI Organization, First Lien Initial Term Loan 5.90 11/23/19 1,432,484 b 1,446,214 TransDigm, Tranche F Term Loan 4.16 6/9/23 2,560,022 b 2,567,894 US Security Associates Holdings, Initial Term Loan 6.16 6/21/23 1,542,250 b 1,564,420 Air Transport - .1% Air Canada, Term Loan 3.50 9/21/23 1,300,000 b Automotive - 2.8% American Tire Distributors, Initial Term Loan 5.40 9/24/21 4,890,375 b 4,912,993 Dealer Tire, Term Loan 4.92 12/22/21 1,466,381 b 1,490,210 Dexter Axle, Tranche B-1 Term Loan 6.40 12/30/22 521,371 b 519,906 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 3,822,685 b 3,784,458 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,309,719 b 1,219,133 KAR Auction Services, Term Loan B3 4.70 3/4/23 470,250 b 472,505 Key Safety Systems, Initial Term Loan 5.70 7/23/21 551,077 b 556,072 Lumileds Holding, Term Loan B 5.50 3/15/24 4,700,000 b 4,776,375 Midas Intermediate Holdco II, Closing Date Term Loan 3.92 8/18/21 1,460,141 b 1,466,989 TI Group Automotive Systems, Term Loan 3.92 6/30/22 3,521,687 b 3,543,715 Visteon, Initial Term Loan 3.90 4/9/21 1,166,667 b 1,175,662 Beverages & Tobacco - .1% AdvancePierre Foods, Term Loan 4.20 5/26/23 936,373 b Building & Development - .6% Foncia Groupe, Tranche B Senior Facility Term Loan EUR 4.25 9/7/23 1,482,447 b 1,686,449 SRS Distribution, Tranche B-1 Term Loan 5.41 8/25/22 3,278,779 b 3,322,845 Business Equipment & Services - 3.7% Almonde, Term Loan EUR 4.25 4/26/24 1,000,000 b 1,141,414 Almonde, Term Loan 2017 4.50 4/26/24 4,800,000 b 4,815,768 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Business Equipment & Services - 3.7% (continued) American Traffic Solutio, Term Loan B 5.50 5/24/24 275,000 b 276,375 Americold Realty Operating Partnership, Initial Term Loan 4.90 12/1/22 618,684 b 627,580 DTZ US Borrower, First Lien Term Loan 4.39 11/4/21 2,437,776 b 2,447,052 GCA Services Group, Term Loan 5.90 2/22/23 2,935,536 b 2,952,973 Mitchell International, First Lien Initial Term Loan 4.66 10/1/20 3,043,552 b 3,070,944 Mitchell International, Second Lien Initial Term Loan 8.66 10/11/21 500,000 b 505,312 PGX Holdings, First Lien Term B Loan 5.90 9/24/20 2,811,888 b 2,821,561 Pike Corporation, First Lien Initial Term Loan 4.75 3/1/24 2,750,000 b 2,780,085 Press Ganey Holdings, Second Lien Initial Term Loan 8.25 9/30/24 600,000 b 615,003 Primeline Utility Services, Initial Term Loan 6.68 11/14/22 4,283,465 b 4,240,631 Travel Leaders Group, Term Loan 6.02 1/19/24 700,000 b 708,316 Usagm Holdco, Term Loan 4.75 7/28/22 3,070,000 b 3,089,187 USIC Holdings, First Lien Initial Term Loan 4.75 12/31/23 598,500 b 603,737 Utility One Source, Term Loan B 6.50 4/7/23 900,000 b 920,812 Cable & Satellite Television - .1% Midcontinent Communications, Tranche B Term Loan 3.45 11/29/23 573,563 b Chemicals & Plastics - 3.6% AgroFresh, Term Loan 5.92 7/31/21 1,920,677 b 1,915,885 Allnex, Tranche B-2 Term Loan 5.00 6/2/23 2,527,100 b 2,541,327 Allnex USA , Tranche B-3 Term Loan 5.00 4/17/23 1,903,892 b 1,914,611 Colouroz Midco, Second Lien Term Loan 8.25 9/5/22 673,301 b 661,518 Cyanco Intermediate, Initial Term Loan 5.67 5/1/20 2,091,091 b 2,108,082 Methanol Holdings, Initial Term Loan 4.65 6/16/22 3,142,005 b 3,145,933 Omnova Solutions, Tranche B-2 Term Loan 5.45 8/17/23 6,383,858 b 6,447,697 Orion Engineered Carbons, Initial Euro Term Loan EUR 3.75 7/25/21 729,011 b 827,451 Road Infrastructure Investment Holdings, First Lien Term Loan 4.68 6/9/23 2,860,625 b 2,890,132 Solenis International, Initial Euro Term Loan EUR 4.50 7/2/21 1,462,500 b 1,676,793 Solenis International, Second Lien Initial Term Loan 7.92 7/2/22 2,250,000 b 2,257,976 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Chemicals & Plastics - 3.6% (continued) Trinseo Materials Operating, Term Loan B 4.43 11/5/21 2,216,165 b 2,242,837 Tronox Pigments, New Term Loan 4.66 3/19/20 2,610,341 b 2,638,481 Clothing/Textiles - .2% Varsity Brands, Term Loan 5.00 12/10/21 1,803,750 b Conglomerates - .1% Columbus McKinnon Corporation, Initial Term Loan 4.00 1/19/24 607,444 b Consumer Discretionary - 11.1% ABG Intermediate Holdings 2, Term B-1 Loan 5.17 5/27/21 3,468,769 b 3,499,121 American Axle & Manufacturing, Tranche B Term Loan 3.41 3/8/24 2,150,000 b 2,149,333 American Builders & Contractors Supply Co, Term B-1 Loan 3.67 10/31/23 650,000 b 654,062 Bass Pro Group, Asset-Sale Term Loan 5.90 5/15/18 500,000 b 505,625 Bass Pro Group, Initial Term Loan 6.15 11/5/23 2,356,000 b 2,291,422 Beacon Roofing Supply, Initial Term Loan 3.90 10/1/22 1,989,899 b 2,005,072 BJ's Wholesale Club, Tranche B Term Loan 4.92 1/26/24 450,000 b 449,813 Boyd Gaming Corp, Refinancing Term B Loan 3.65 9/15/23 1,137,707 b 1,144,624 Burger King, Term B-3 Loan 3.43 2/16/24 1,566,509 b 1,570,817 CH Hold Corp, Delayed Draw Term Loan 4.17 2/1/24 22,727 b 22,917 CH Hold Corp, First Lien Term Loan 4.17 2/1/24 227,273 b 229,167 CH Hold Corp, Second Lien Term Loan 8.42 1/26/22 175,000 b 179,703 Charter Communications Operating, Tranche E-1 Term Loan 3.16 7/1/20 1,969,322 b 1,982,005 Charter Communications Operating, Tranche H-1 Term Loan 3.15 8/24/21 495,000 b 498,312 Charter Communications Operating, Tranche I-1 Term Loan 3.40 1/15/24 1,014,750 b 1,022,300 ClubCorp Club Operations, Term Loan 4.15 12/15/22 2,518,088 b 2,537,767 Comfort Holding, Term Loan 5.92 2/2/24 2,750,000 b 2,765,469 CSC Holdings, 2017 Refinancing Term Loan 3.40 7/15/25 1,246,875 b 1,246,719 CWGS Group, Tranche B Term Loan 4.90 11/3/23 5,137,125 b 5,177,272 Floor & Decor Outlets of America, Initial Term Loan (Repriced) 4.65 9/30/23 479,911 b 485,010 Global Eagle Entertainment, Initial Term Loan 7.16 12/22/22 3,550,000 b 3,322,800 Gray Television, Tranche B Term Loan 3.65 2/2/24 1,745,625 b 1,762,898 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 11.1% (continued) Hilton Worldwide Finance, Series B-2 Term Loan 3.15 10/25/23 1,216,524 b 1,225,094 Innovative XCessories & Services, Term Loan 5.95 11/23/22 4,050,000 b 4,095,562 Ion Media Networks, Term B Loan 4.70 12/18/20 3,400,000 b 3,410,625 Mediacom Illinois, Tranche K Term Loan 3.43 1/19/24 2,100,000 b 2,114,007 Mission Broadcasting, Tranche B Term Loan 4.16 9/26/23 113,060 b 114,211 MTL Publishing, Term B-5 Loan 3.68 8/21/23 2,521,879 b 2,530,630 Nexstar Broadcasting, Tranche B Term Loan 4.16 9/26/23 1,268,780 b 1,281,696 NPC International, First Lien Initial Term Loan 4.65 3/29/24 2,925,000 b 2,951,208 Oak Parent, Term Loan 5.67 10/26/23 2,260,253 b 2,257,428 Radiate Holdco, Term Loan 4.17 12/9/23 3,050,000 b 3,060,492 Sabre GLBL, 2017 Incremental Term B Loan 3.94 2/16/24 4,305,496 b 4,356,236 Scientific Games International, Tranche B-3 Term Loan 5.18 10/1/21 3,444,699 b 3,502,019 Serta Simmons Bedding, First Lien Initial Term Loan 4.68 10/20/23 3,291,750 b 3,308,011 Serta Simmons Bedding, Second Lien Initial Term Loan 9.18 10/21/24 2,300,000 b 2,330,187 SESAC Holdco II, First Lien Initial Term Loan 4.44 2/13/24 3,000,000 b 3,009,375 SFR Group, Term Loan 4.41 1/14/25 1,218,875 b 1,221,160 Sinclair Television, Tranche B Term Loan 3.40 1/3/24 760,356 b 762,162 Springer Science+Business Media, Initial B11 Term Loan EUR 3.75 8/14/20 2,985,000 b 3,376,270 Townsquare Media, Term B Loan 4.18 4/1/22 1,955,367 b 1,967,188 Tribune Media Company, Tranche C Term Loan 4.17 1/26/24 3,300,000 b 3,318,579 Univar USA, Tranche B-2 Term Loan 3.91 7/1/22 4,096,364 b 4,118,771 Univision Communications, 2017 Replacement Term Loan 3.90 3/15/24 3,568,487 b 3,543,080 Virgin Media Finance, Facility I Term Loan 3.91 1/31/25 2,300,000 b 2,312,213 Consumer Staples - 1.6% Albertson's, Term B-4 Loan 4.15 8/25/21 1,492,509 b 1,502,770 Albertson's, Term B-6 Loan 4.40 6/22/23 3,590,628 b 3,617,809 Hostess Brands, 2017 Refinancing Term B Loan 3.69 8/3/22 1,234,406 b 1,245,096 NVA Holdings, Term B-2 Loan (First Lien) 4.70 8/14/21 157,050 b 159,013 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples - 1.6% (continued) Pinnacle Foods Finance, Tranche B Term Loan 3.17 1/30/24 3,714,191 b 3,737,201 Prestige Brands, Tranche B-4 Term Loan 3.92 1/20/24 3,298,993 b 3,330,267 Containers & Glass Products - .5% Dunn Paper, First Lien Initial Term Loan 5.75 9/28/22 767,609 b 777,204 Fort Dearborn Holding Company , Tranche B Term Loan 5.00 10/6/23 723,187 b 727,707 Kloeckner Pentaplast of America, Initial Term Loan 4.42 4/28/20 764,869 b 770,127 Kloeckner Pentaplast of America, Initial Term Loan 4.42 4/28/20 1,789,793 b 1,802,098 Cosmetics/Toiletries - .5% Revlon Consumer Products, Initial Term B Loan 4.70 7/21/23 4,906,175 b Ecological Services & Equipment - 1.4% Advanced Disposal Services, Tranche B Term Loan 3.93 11/10/23 2,509,426 b 2,530,292 EnergySolutions, Advance Term Loan 6.95 5/22/20 3,128,938 b 3,174,902 GFL Environmental, Tranche B Term Loan 3.90 9/27/23 1,815,875 b 1,827,224 Granite Acquisition, Second Lien Term B Loan 8.40 10/14/22 500,000 b 496,250 Granite Acquisition, Term B Loan 5.15 10/15/21 3,651,902 b 3,660,119 Granite Acquisition, Term B Loan 5.15 10/15/21 164,382 b 164,752 Electronics & Electrical Equipment - 2.6% Avast Software, Term Loan 4.25 9/30/23 4,344,687 b 4,406,599 Compuware, Second Lien Term Loan 9.40 12/9/22 1,204,805 b 1,214,848 Cyxtera Data Centers, 2nd Lien Term Loan 7.25 3/14/25 2,775,000 b 2,816,625 Oberthur Technologies Of America, Facility B-1 Term Loan 4.70 12/15/23 238,487 b 240,097 Oberthur Technologies Of America, Facility B-2 Term Loan 3.75 12/14/23 386,513 b 389,122 Rackspace Hosting, First Lien Tranche B Term Loan 4.66 10/26/23 2,867,812 b 2,888,432 Rocket Software, First Lien Term Loan 5.40 10/11/23 3,283,500 b 3,313,593 Rocket Software, Second Lien Term Loan 10.66 10/11/24 575,000 b 576,918 RP Crown Parent, Initial Term Loan 4.66 9/22/23 5,880,525 b 5,941,535 Vantiv, Tranche B Term Loan 3.66 6/11/21 598,500 b 602,863 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Energy - .6% Gavilan Resources, Second Lien Initial Term Loan 7.20 2/24/24 4,115,000 b 4,089,281 MEG Energy, Initial Term Loan 4.67 12/31/23 1,500,000 b 1,498,875 Equipment Leasing - .5% Neff Rentals, Second Lien Closing Date Term Loan 7.45 5/21/21 3,316,236 b 3,325,919 North American Lifting Holdings, First Lien Term Loan 5.70 11/26/20 1,500,000 b 1,441,252 Financial Intermediaries - 3.8% Armor Holding II, First Lien Term Loan 5.75 6/26/20 4,015,287 b 4,025,326 Avolon TLB Borrower 1, Tranche B Term Loan 3.50 1/20/22 4,600,000 b 4,662,974 Harland Clarke Holdings, Tranche B-5 Term Loan 7.19 12/31/19 1,372,839 b 1,382,565 HUB International, Initial Term Loan 4.41 9/18/20 4,902,423 b 4,934,460 Ion Trading Finance, First Lien Tranche B-1 Term Loan 4.20 6/10/21 1,047,617 b 1,048,272 Ion Trading Finance, Term B Loan 4.00 6/10/21 1,223,858 b 1,394,096 Lonestar Intermediate Super Holdings, Term Loan 10.20 8/10/21 1,616,216 b 1,674,133 Sedgwick Claims Management Services, First Lien Term Loan 3.95 2/11/21 1,657,908 b 1,665,045 Sedgwick Claims Management Services, Second Lien Term Loan 6.95 2/11/22 1,250,000 b 1,257,294 Sedgwick Claims Management Services, Term Loan 5.41 2/28/21 1,066,937 b 1,072,139 Tempo Acquisition, Term Loan B 3.00 4/19/24 1,950,000 b 1,959,399 U.S.I, Term Loan 3.00 4/5/24 4,150,000 b 4,149,481 York Risk Services Holding, Initial Term Loan 4.90 10/1/21 4,127,267 b 4,051,944 Financials - 3.2% AlixPartners, 2017 Refinancing Term Loan 4.15 3/28/24 1,975,000 b 1,990,583 Alliant Holdings I, Term Loan 4.42 7/27/22 4,992,399 b 5,006,303 Asurion, Replacement B-5 Term Loan 4.18 11/3/23 2,205,084 b 2,225,294 Asurion, Tranche B-2 Term Loan 4.39 7/8/20 2,137,110 b 2,148,865 Asurion, Tranche B-4 Term Loan 4.41 8/4/22 1,460,855 b 1,470,635 Citco Funding, 2017 Term Loan 4.15 3/23/22 3,200,000 b 3,226,000 Delos Finance, Term Loan 3.42 10/6/23 1,975,000 b 1,997,377 Masergy Holdings, Second Lien Initial Term Loan 9.65 12/14/24 1,425,000 b 1,446,375 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Financials - 3.2% (continued) RPI Finance Trust, Term B-6 Term Loan 3.15 3/27/23 1,749,143 b 1,758,256 SAI Global CIS, First Lien Initial Term Loan 5.65 12/6/23 473,813 b 483,289 TKC Holdings, First Lien Initial Term Loan 4.92 1/31/23 4,635,000 b 4,663,019 TKC Holdings, Second Lien Term Loan 8.67 1/31/24 1,050,000 b 1,059,187 Food Products - .4% Del Monte Foods, Second Lien Initial Term Loan 8.42 7/26/21 1,000,000 b 694,685 JBS USA, Tranche B Term Loan 3.28 10/30/22 3,050,100 b 3,009,686 Food Service - 1.0% Acosta, Tranche B-1 Term Loan 4.42 9/26/21 1,230,918 b 1,153,764 Advantage Sales & Marketing, First Lien Initial Term Loan 4.41 7/21/21 5,773,625 b 5,723,625 Advantage Sales & Marketing, Second Lien Initial Term Loan 7.67 7/21/22 818,708 b 804,381 Checkout Holding, First Lien Term B Loan 4.66 4/3/21 1,432,500 b 1,268,959 Health Care - 6.5% Air Medical Group Holdings, 2016 New Term Loan 5.18 4/28/22 3,450,000 b 3,447,844 Air Medical Group Holdings, Initial Term Loan 4.40 4/28/22 4,325,000 b 4,275,803 Air Methods Corporation, Term Loan B 4.50 4/12/24 4,548,409 b 4,526,622 Auris Luxembourg III, Facility B7 Term Loan 4.20 1/17/22 1,470,066 b 1,488,449 Capsugel Holdings, Term Loan 4.15 7/31/21 2,716,498 b 2,722,026 Catalent Pharma Solutions, Dollar Term Loan 3.95 5/7/21 1,687,848 b 1,708,828 Change Healthcare Holdings, Closing Date Term Loan 3.95 2/3/24 3,050,000 b 3,063,725 CHG Healthcare Services, First Lien Term Loan 4.95 5/19/23 2,153,250 b 2,176,128 HCA, Tranche B-8 Term Loan 3.43 2/15/24 997,500 b 1,008,288 HCA, Tranche B-9 Term Loan 3.16 3/17/23 1,910,562 b 1,919,791 Mallinckrodt International Finance, 2017 Term B Loan 3.95 9/24/24 3,283,506 b 3,287,151 MPH Acquisition Holdings, Initial Term Loan 4.95 5/25/23 2,450,757 b 2,463,660 Nature's Bounty, Dollar Term B-1 Loan 4.68 5/5/23 2,382,030 b 2,385,996 NVA Holdings, Second Lien Term Loan 8.20 8/14/22 275,000 b 278,438 Onex Carestream Finance, First Lien Term Loan 5.20 6/7/19 303,496 b 297,743 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 6.5% (continued) Onex Carestream Finance, Second Lien Term Loan 9.70 12/5/19 1,436,018 b 1,395,637 Patheon Holdings I, Tranche B Dollar Term Loan 4.40 4/22/24 4,101,314 b 4,125,410 Pharmaceutical Product Development, Term Loan 4.43 8/5/22 6,008,142 b 6,025,656 Team Health Holdings, Term Loan 3.75 1/12/24 1,650,000 b 1,643,812 Tecomet, Term Loan 4.75 4/18/24 4,407,223 b 4,440,277 Valeant Pharmaceuticals International, Term Loan 5.91 3/11/22 3,605,644 b 3,674,152 Home Furnishing - .3% PTL Acquisition, Initial Tranche B Term Loan 4.00 4/13/23 2,338,250 b Industrial Equipment - 2.3% Dynacast International, First Lien Tranche B-1 Term Loan 4.65 1/28/22 4,092,424 b 4,114,175 Filtration Group, First Lien Initial Term Loan 4.42 11/13/20 3,605,421 b 3,629,758 Gardner Denver, Initial Term Loan 4.42 7/23/20 1,676,563 b 1,682,322 Lineage Logistics, Term Loan 4.66 3/31/21 4,258,209 b 4,278,606 Navios Maritime Partners, Initial Term Loan 6.00 9/4/20 2,100,000 b 2,091,253 Navios Maritime Partners, Term Loan 5.65 6/15/20 1,274,888 b 1,274,888 V.SHIPS USA, First Lien Initial Term Loan 4.00 1/27/24 3,175,000 b 3,176,984 Industrials - 7.6% Accudyne Industries, Refinancing Term Loan 4.18 12/15/19 1,648,389 b 1,643,757 Allied Universal Holdco, First Lien Initial Term Loan 4.92 7/28/22 3,880,567 b 3,907,246 American Airlines, Term B Loan 3.65 12/9/23 1,727,500 b 1,732,769 AVSC Holding, First Lien Initial Term Loan 4.67 4/25/24 4,071,437 b 4,073,982 C.H.I. Overhead Doors, First Lien Initial Term Loan 4.92 7/29/22 3,430,049 b 3,435,057 Camelot Finance, New Term Loan 4.66 10/3/23 995,000 b 1,003,607 Cast & Crew Entertainment Services, Term B1 Loan 4.69 8/12/22 645,109 b 648,334 Constellis Holdings, First Lien Term Loan 6.16 4/18/24 5,350,000 b 5,299,014 Creative Artists Agency, Amendment No 6 Refinancing Term Loan 4.68 2/10/24 6,187,500 b 6,278,394 Electro Rent Corporation, Tranche B Term Loan 6.17 1/23/24 3,022,125 b 3,044,791 Forterra Finance, Replacement Term Loan 4.17 10/25/23 6,246,875 b 5,900,486 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Industrials - 7.6% (continued) Gartner, 2017 Incremental Tranche B Term Loan 3.15 3/15/24 1,250,000 b 1,261,719 Gates Global, Initial B-1 Dollar Term Loan 4.41 4/1/24 5,084,208 b 5,111,739 Jeld-Wen, Term B-3 Loan 4.20 7/1/22 2,114,810 b 2,141,509 On Assignment, Tranche B-2 Term Loan 3.44 6/3/22 1,522,424 b 1,536,461 PODS, Tranche B-2 Term Loan 4.43 2/2/22 593,920 b 600,106 Prime Security Services Borrower, Tranche B Term Loan 4.40 5/2/22 3,633,394 b 3,669,419 Quikrete Holdings, Tranche B Term Loan 3.93 11/3/23 2,194,500 b 2,189,979 Sedgwick Claims Management Services, Second Lien Term Loan 6.90 2/28/22 1,000,000 b 1,005,415 ServiceMaster Company, Tranche B Term Loan 3.68 11/3/23 2,394,000 b 2,419,436 Travelport Finance, Tranche C Term Loan 4.41 9/2/21 2,861,726 b 2,880,599 US Farathane, Term B-3 Loan 5.19 12/23/21 2,414,507 b 2,440,173 Ventia Deco, 2017 Refinancing Term B Loan 5.19 5/21/22 1,000,000 b 1,010,000 Weight Watchers International, Initial Tranche B-2 Term Loan 4.40 4/2/20 901,974 b 874,229 XPO Logistics, Refinancing Term Loan 3.45 11/1/21 1,806,286 b 1,820,863 Information Technology - 5.4% Almonde, Second Lien US Term Loan 8.41 4/28/25 1,362,500 b 1,393,837 BMC Software Finance, Initial B-1 US Term Loans 5.16 9/10/22 3,531,419 b 3,552,184 Compuware Corporation, Tranche B-3 Term Loan 5.42 12/15/21 2,221,875 b 2,244,094 Dell International, New Term B Loan 3.70 9/7/23 7,213,795 b 7,264,256 First Data Corp, 2024 Dollar Term Loan 3.67 4/26/24 3,952,413 b 3,978,044 First Data Corporation, Term Loan 4.20 7/8/22 3,633,245 b 3,659,223 Greeneden US Holdings II, Tranche B-1 Term Loan 5.16 12/1/23 5,394,950 b 5,440,807 Harland Clarke Holdings, Tranche B6 Term Loan 6.68 2/4/22 4,924,211 b 4,932,828 Hyland Software, First Lien Term Loan 4.43 7/1/22 1,070,614 b 1,080,651 Hyland Software, Second Lien Term Loan 8.18 5/31/25 1,000,000 b 1,019,375 Hyland Software, Term Loan 3 4.00 7/1/22 2,000,000 b 2,018,750 Kronos, Refinancing Initial Term Loan 4.67 11/1/23 3,441,375 b 3,477,733 ON Semiconductor, 2017 New Replacement Term Loan 3.40 3/31/23 529,523 b 532,761 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Information Technology - 5.4% (continued) Press Ganey Holdings, Term Loan 4.41 9/29/23 2,244,375 b 2,252,096 Sophia, Tranche B Term Loan 4.41 9/30/22 2,790,076 b 2,784,844 SS&C European Holdings Sarl, 2017 Refinancing Term B-2 Loan 3.45 7/8/22 63,211 b 63,685 SS&C Technologies, 2017 Refinancing Term B-1 Loan 3.45 7/8/22 761,166 b 766,875 Leisure Goods/Activities/Movies - 2.7% Alpha Topco, Facility B3 Term Loan 4.93 7/30/21 5,080,132 b 5,091,410 Alpha Topco, First Lien Term Loan 7.93 7/29/22 300,000 b 302,501 Centerplate, Tranche A Term Loan 4.95 11/27/19 3,745,554 b 3,747,895 Deluxe Entertainment Services Group, Initial Term Loan 6.70 2/25/20 3,334,962 b 3,341,215 KFC Holding, Tranche B Term Loan 3.16 6/2/23 945,250 b 952,637 Lions Gate Entertainment, Tranche B Term Loan 3.77 10/13/23 4,087,969 b 4,116,074 Technicolor, First Incremental US Term Loan 2.75 12/6/23 2,400,000 b 2,409,000 William Morris Endeavor Entertainment, First Lien Term Loan 4.45 3/19/21 3,714,912 b 3,741,604 Lodging & Casinos - .7% American Casino & Entertainment Properties, Term Loan 4.42 7/7/22 592,669 b 597,360 Eldorado Resorts, Term Loan B 2.25 3/15/24 3,100,000 b 3,099,039 Greektown Holdings, Term Loan B 3.75 3/21/24 1,400,000 b 1,405,033 MGM Growth Properties, Tranche B Term Loan 3.42 4/7/23 386,100 b 388,936 Station Casinos, Tranche B Facility Loan 3.68 5/25/23 358,751 b 358,995 Materials - 3.4% Berry Plastics Corporation, Tranche I Term Loan 3.66 10/1/22 3,699,903 b 3,732,277 BWAY Corp, Initial Term Loan 4.40 4/3/24 5,650,000 b 5,650,593 Chemours, New Term Loan B 3.65 3/12/22 1,957,922 b 1,975,230 Duke Finance, Term Loan 6.19 2/16/24 5,686,389 b 5,759,828 Huntsman International, Term B Loan 4.18 4/1/23 1,485,037 b 1,494,319 Ineos Styrolution US Holding, 2024 Dollar Term Loan 3.90 3/29/24 934,337 b 945,432 Kraton Polymers, Term Loan 5.16 1/6/22 1,749,300 b 1,774,700 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Materials - 3.4% (continued) Macdermid, Tranche B-5 Term Loan 4.70 6/7/20 1,342,584 b 1,357,413 Reynolds Group Holdings, Incremental Term Loan 4.18 2/4/23 2,388,015 b 2,402,200 Solenis International, First Lien Term Loan 4.42 7/31/21 503,183 b 506,240 TricorBraun Holdings, Delayed Draw Term Loan 4.95 11/30/23 329,545 b 332,996 TricorBraun Holdings, Term Loan 4.95 11/29/23 3,287,216 b 3,321,633 Nonferrous Metals/Minerals - 1.4% Foresight Energy, Term Loan 6.75 3/17/22 900,000 b 858,379 Global Brass and Copper, Initial Term Loan 5.25 6/16/23 920,375 b 933,030 Oxbow Carbon, Second Lien Initial Term Loan 8.16 1/18/20 1,600,000 b 1,607,336 Oxbow Carbon, Term Loan B 3.50 1/19/20 1,965,000 b 1,989,562 Peabody Energy Corporation, Term Loan 5.50 2/8/22 3,375,000 b 3,391,875 Safway Group Holding, Initial Term Loan 5.75 8/4/23 3,104,400 b 3,123,802 Oil & Gas - 1.1% Brand Energy & Infrastructure Services, Initial Term Loan 4.95 11/20/20 3,653,031 b 3,666,365 California Resources, Term Loan 11.38 12/31/21 5,000,000 b 5,557,825 Publishing - 1.2% Getty Images, Initial Term Loan 4.75 10/18/19 482,368 b 444,639 Information Resources, First Lien Initial Term Loan 5.25 12/20/23 480,000 b 485,626 Information Resources, Second Lien Term Loan 9.25 12/20/24 1,295,000 b 1,295,809 Polyconcept North America Holdings, First Lien Term Loan 6.44 8/10/23 1,870,600 b 1,875,276 Pre-Paid Legal Services, First Lien Term Loan 6.50 7/1/19 1,350,686 b 1,362,930 Redtop Acquisitions, First Lien Initial Euro Term Loan EUR 4.75 12/22/20 1,000,000 b 1,137,634 Trader Corporation, Term Loan 4.25 9/28/23 3,883,333 b 3,895,468 Radio & Television - .1% CBS Radio, Tranche B Term Loan 4.66 10/6/23 677,370 b Real Estate - 1.0% Capital Automotive, Tranche B Term Loan 7.15 3/21/25 2,450,000 b 2,511,250 Capital Automotive, Tranche B-2 Term Loan 4.15 3/21/24 4,704,000 b 4,751,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Real Estate - 1.0% (continued) GEO Group, Term Loan 3.41 3/15/24 1,050,000 b 1,053,286 Retailers - 1.8% 99 Cents Only Stores, Tranche B-2 Term Loan 4.66 1/11/19 903,478 b 847,011 Academy Sports, Initial Term Loan 5.15 6/22/16 835,260 b 678,649 Dollar Tree, Term B-2 Loan 4.25 3/9/22 2,500,000 b 2,532,825 Harbor Freight Tools USA, Initial Term Loan 4.44 8/16/23 1,488,750 b 1,490,306 Hudson's Bay, Term B Loan 4.90 8/12/22 1,198,157 b 1,156,221 Leslie's Poolmart, Tranche B Term Loan 4.93 8/9/23 4,200,907 b 4,232,792 Lsf9 Atlantis Holdings, Term Loan 7.00 4/21/23 1,875,000 b 1,896,684 Michaels Stores, Term B-1 Loan 3.90 1/30/23 954,508 b 954,708 Neiman Marcus Group, Term Loan 4.38 10/25/20 263,179 b 206,212 PetSmart, Tranche B-2 Term Loan 4.16 3/11/22 1,842,940 b 1,774,981 Surface Transport - 1.4% Commercial Barge Line Company, Term B Loan 9.93 11/6/20 1,092,500 b 957,309 IBC Capital, First Lien Initial Term Loan 4.90 8/5/21 2,947,462 b 2,921,672 IBC Capital, Second Lien Term Loan 8.15 9/9/22 1,570,000 b 1,460,100 Kenan Advantage, Initial Canadian Term Loan 4.17 7/22/22 634,801 b 636,943 Kenan Advantage, Initial U.S. Term Loan 4.15 7/22/22 2,088,266 b 2,095,314 Omnitracs, First Lien Term Loan 4.95 10/29/20 1,375,710 b 1,385,168 OSG Bulk Ships, First Lien Term Loan 5.43 7/22/19 1,581,001 b 1,555,310 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 837,308 b 955,437 Telecommunications - 3.9% Asurion, Second Lien Term Loan 8.68 2/19/21 3,550,000 b 3,595,262 Avaya, DIP Loan 8.66 1/23/18 1,675,000 b 1,730,702 Birch Communications, Term Loan 8.41 7/17/20 337,337 b 251,316 Ccc Information Services, Term Loan B 4.00 3/31/24 1,500,000 b 1,498,500 Cincinnati Bell, Tranche B Term Loan 4.20 9/10/20 1,564,466 b 1,581,417 Consolidated Communications, Term Loan 4.15 10/5/23 3,712,750 b 3,739,545 Floating Rate Loan Interests - 83.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications - 3.9% (continued) Digicel International Fi, Term Loan 3.75 5/10/24 800,000 b 808,128 Equinix, Tranche B Term Loan EUR 3.25 12/7/23 1,500,000 b 1,705,397 FairPoint Communications, Term Loan 7.50 2/14/19 3,369,735 b 3,391,217 IPC, First Lien Term B-1 Loan 5.67 8/6/21 1,463,399 b 1,408,522 Level 3 Financing, Tranche B 2024 Term Loan 3.44 2/17/24 2,865,000 b 2,872,678 Masergy Holdings, First Lien Tranche B Term Loan 5.50 12/14/23 498,750 b 503,737 Sprint Communications, Initial Term Loan 3.67 1/31/24 2,778,000 b 2,789,293 Transaction Network Services, First Lien Initial Term Loan 5.20 2/15/20 119,175 b 120,441 Transaction Network Services, Second Lien Initial Term Loan 9.18 8/14/20 2,124,021 b 2,128,004 West Corporation, Tranche B-12 Refinanced Term Loan 3.65 6/17/23 2,382,030 b 2,387,985 West Corporation, Tranche B-14 Refinanced Term Loan 3.65 6/17/21 992,512 b 994,999 Zayo Group, Incremental Refinancing B-2 Term Loan 3.66 1/12/24 2,216,384 b 2,233,273 Utilities - 3.4% Calpine, Term B5 Loan 3.91 5/20/22 1,473,750 b 1,472,991 Calpine, Term Loan 3.91 1/15/23 246,875 b 246,753 CommScope, Term Loan 3.67 12/29/22 1,534,750 b 1,544,534 Dayton Power & Light, Term Loan 4.45 8/19/22 583,537 b 590,832 Dynegy, Tranche C Term Loan 4.43 6/27/23 1,824,700 b 1,824,600 Helix Gen Funding, Term Loan 4.94 3/9/24 6,375,000 b 6,393,201 Murray Energy, Term B-2 Loan 8.41 4/9/20 5,863,812 b 5,561,474 Sandy Creek Energy Associates, Term Loan 5.18 11/6/20 3,483,080 b 2,515,289 TEX Operations Company, Initial Term C Loan 3.92 8/4/23 546,093 b 543,092 TEX Operations Company, Initial Term Loan 3.92 8/4/23 2,388,421 b 2,375,297 TPF II Power, Term Loan 5.15 9/29/21 6,648,584 b 6,623,651 Total Floating Rate Loan Interests (cost $724,283,327) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 10.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $91,124,170) 91,124,170 d Total Investments (cost $893,019,232) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $43,953,170 or 5.08% of net assets. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Collateralized Loan Obligations - 11,579,821 - Corporate Bonds † - 67,717,503 - Floating Rate Loan Interests † - 724,189,700 - Registered Investment Company 91,124,170 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (102,606) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2016: At May 31, 2017, accumulated net unrealized appreciation on investments was $1,591,962, consisting of $6,777,973 gross unrealized appreciation and $5,186,011 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J.
